Exhibit 10.8

 

FIRST AMENDMENT TO

INVESTMENT MANAGEMENT AGREEMENT

 

THIS FIRST AMENDMENT TO INVESTMENT MANAGEMENT AGREEMENT dated as of August 15,
2011 (“this Amendment”) is entered into between WHITE MOUNTAINS ADVISORS LLC, a
Delaware limited liability company (the “Advisor”), ONEBEACON INSURANCE
GROUP, LTD., an exempted limited liability company organized under the laws of
Bermuda (the “Client”), and ONEBEACON SPECIALTY INSURANCE COMPANY, a
Pennsylvania corporation, HOMELAND INSURANCE COMPANY OF PENNSYLVANIA, a
Pennsylvania corporation, OBI NATIONAL INSURANCE COMPANY, a Pennsylvania
corporation, and HOMELAND INSURANCE COMPANY OF DELAWARE, a Delaware corporation
(collectively, the “New Companies”), and ONEBEACON LLOYD’S OF TEXAS, a Texas
Lloyd’s association, and ONEBEACON LLOYD’S, INC., a Texas corporation
(collectively, the “Former Companies”).

 

WHEREAS, the Advisor, the Client and the Affiliated Companies are parties to an
Investment Management Agreement dated as of October 1, 2010 (the “Investment
Management Agreement”) (all terms used herein and not otherwise defined having
the meanings set forth in the Investment Management Agreement); and

 

WHEREAS, the New Companies have been incorporated recently and have become or
will become affiliates of the Client; and

 

WHEREAS, the Former Companies”, which were Affiliated Companies under the
Investment Management Agreement, have been liquidated and dissolved and are no
longer affiliates of the Client; and

 

WHEREAS, the Client and the Advisor desire to add the New Companies as
Affiliated Companies under, and to sever the Former Companies from, the
Investment Management Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the parties agree that the Investment
Management Agreement is hereby amended as follows:

 

1.             The New Companies are hereby added to the Investment Management
Agreement as Affiliated Companies as of the date hereof in accordance with the
provisions of Section 17 thereof, after which each New Company shall be treated
for all purposes as an “Affiliated Company” under the Investment Management
Agreement.

 

2.             The Former Companies are hereby severed from the Investment
Management Agreement as of June 30, 2011 in accordance with the provisions of
Section 17 thereof, after which neither Former Company shall be treated as a
party to the Investment Management Agreement.

 

3.             Schedule B to the Investment Management Agreement is hereby
updated to read in its entirety as set forth in Schedule B to this Amendment.

 

--------------------------------------------------------------------------------


 

4.             Except as expressly modified by this Amendment, the Investment
Management Agreement is hereby ratified and confirmed in full force and effect.

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their duly authorized representatives as of the day and year first above
written.

 

 

ADVISOR:

 

CLIENT:

 

 

 

WHITE MOUNTAINS ADVISORS LLC

 

ONEBEACON INSURANCE GROUP, LTD.

 

 

 

 

 

By

/s/Doris M. Schmidt

 

By

/s/Jane E. Freedman

 

Doris M. Schmidt

 

 

Jane E. Freedman

 

Chief Compliance Officer and Secretary

 

 

Secretary and Associate General Counsel

 

 

 

 

 

 

NEW COMPANIES:

 

 

 

 

 

ONEBEACON SPECIALTY INSURANCE COMPANY

 

HOMELAND INSURANCE COMPANY OF PENNSYLVANIA

 

 

 

 

 

 

By

/s/Todd C. Mills

 

By

/s/Todd C. Mills

 

Todd C. Mills

 

 

Todd C. Mills

 

Vice President and Treasurer

 

 

Vice President and Treasurer

 

 

 

OBI NATIONAL INSURANCE COMPANY

 

HOMELAND INSURANCE COMPANY OF DELAWARE

 

 

 

 

 

 

By

/s/Todd C. Mills

 

By

/s/Todd C. Mills

 

Todd C. Mills

 

 

Todd C. Mills

 

Vice President and Treasurer

 

 

Vice President and Treasurer

 

2

--------------------------------------------------------------------------------


 

FORMER COMPANIES:

 

 

 

 

 

ONEBEACON LLOYD’S OF TEXAS

 

ONEBEACON LLOYD’S, INC.

By ONEBEACON LLOYD’S, INC.,

 

 

Its Attorney-in-Fact

 

 

 

 

 

 

 

 

By

/s/Dennis R. Smith

 

By

/s/Dennis R. Smith

 

Dennis R. Smith

 

 

Dennis R. Smith

 

Secretary

 

 

Secretary

 

3

--------------------------------------------------------------------------------


 

SCHEDULE B

AFFILIATED COMPANIES

 

MILL SHARES HOLDINGS (BERMUDA) LTD.

ONEBEACON HOLDINGS (GIBRALTAR) LIMITED

ONEBEACON HOLDINGS (LUXEMBOURG) S.A.R.L.

WM BELVAUX (LUXEMBOURG) S.A.R.L.

ONEBEACON INVESTMENTS (LUXEMBOURG) S.A.R.L.

WM FINDEL (LUXEMBOURG) S.A.R.L.

WM Kehlen (Luxembourg) S.A.R.L.

WM Queensway (Gibraltar) Limited

OneBeacon Insurance Group LLC

OneBeacon U.S. Enterprises Holdings, Inc.

OneBeacon U.S. Financial Services, Inc.

OneBeacon U.S. Holdings, Inc.

Atlantic Specialty Insurance Company

AutoOne Insurance Company

AutoOne Select Insurance Company

The Camden Fire Insurance Association

The Employers’ Fire Insurance Company

Essentia Insurance Company

Homeland Insurance Company of Delaware

Homeland Insurance Company of New York

Homeland Insurance Company of Pennsylvania

The Northern Assurance Company of America

OBI National Insurance Company

OneBeacon America Insurance Company

OneBeacon Insurance Company

OneBeacon Midwest Insurance Company

OneBeacon Specialty Insurance Company

Pennsylvania General Insurance Company

Potomac Insurance Company

Traders & General Insurance Company

OneBeacon Charitable Trust

A.W.G. Dewar, Inc.

AutoOne Insurance Agency, Inc.

EBI Claims Services, LLC

National Marine Underwriters, Inc.

OneBeacon Entertainment, LLC

OneBeacon Professional Insurance, Inc.

OneBeacon Risk Management, Inc.

OneBeacon Services, LLC

OneBeacon Sports and Leisure, LLC

 

4

--------------------------------------------------------------------------------